For the second time in my tenure as Prime Minister 
of Saint Vincent and the Grenadines, I have the 
pleasure and honour to welcome a distinguished son 
of our Caribbean civilization to the presidency of the 
General Assembly. Even as we thank your immediate 
predecessor for his service as the President of the 
General Assembly at its sixty-seventh session, we look 
forward to your tenure, President Ashe, with boundless 
pride and unbridled optimism.

Mr. President, for this year’s general debate, you 
have chosen the theme “The post-2015 development 
agenda: setting the stage”. This is also the year in which 
you will lay the groundwork for the United Nations 
International Conference on Small Island Developing 
States, which will take place in Samoa next September. 
Your dual focus on the international development 



agenda and the peculiarities of small island States make 
this sixty-eighth session one of the most important in 
my country’s 33 years of membership in the United 
Nations.

Let me first say that the people of Saint Vincent and 
the Grenadines are deeply pained at the horrendous acts 
of terrorism recently committed in Kenya. I reaffirm 
yet again our solidarity with the Government and the 
people of Kenya.

William Shakespeare cautioned that what is past, 
is prologue. Similarly, Mr. President, your invitation 
to consider the future of the international development 
agenda requires us to first consider the ways in which 
our recent and long-ago steps and missteps shape our 
future developmental challenges and opportunities.

I begin with an unfortunate, inconvenient truth: 
our collective failure to achieve the Millennium 
Development Goals (MDGs) is largely rooted not 
in the shortcomings of earnest and hardworking 
developing countries, but in developed countries’ abject 
abandonment of Goal 8, “Develop a global partnership 
for development”. The Organization’s own MDG Gap 
Task Force noted in its report entitled “The Global 
Partnership for Development: The Challenge We Face” 
that the quest for such a global partnership experienced 
significant backsliding in 2013 and that “the political 
momentum for advancing international development 
cooperation seems to have waned”.

Sixteen of 25 developed countries decreased 
their aid budgets last year, and official development 
assistance (ODA) contracted for the second consecutive 
year, the first such contraction since the creation of 
the MDGs. In a time of crisis, when assistance is most 
needed, ODA is itself in a deep and prolonged recession. 
The twists and turns by so many developed countries 
on this issue have been most disappointing. Without 
predictable flows of meaningful, non-discretionary 
assistance, the post-2015 development programme will 
remain, substantially, a fleeting illusion to be pursued 
but rarely, if ever, attained.

At the same time, I applaud the efforts of those 
developed nations that take their ODA commitments 
seriously. I hail, too, a raft of other countries that are 
in a genuine developmental and functional partnership 
with us. These include Trinidad and Tobago, Cuba, 
Venezuela and Taiwan. Indeed, Taiwan, a country not 
washed by our Caribbean Sea, has been remarkable in its 
principled and practical conduct of intergovernmental 
relations. Surely the time has now come for this 
exemplar of the magnificent Chinese civilization to be 
permitted to participate fully in the work of the various 
agencies of this world body.

Our debate on the future developmental agenda of 
the international community is taking place against the 
backdrop of the ongoing global economic and financial 
crisis. The global economy remains precariously 
poised, and for every nation that seems to have turned 
the corner, another plunges back into recession. The 
impact of the crisis on development has been palpable 
and has rendered the MDGs unattainable in many 
countries. Therefore, if we are to discuss the post-
2015 development agenda, we must also discuss the 
reform agenda of our outmoded international financial 
architecture, whose failings contributed to the current 
crisis, and whose continued stasis is a reckless invitation 
to future economic turmoil.

Despite the challenges of the ongoing exogenous 
shocks, including natural disasters, and the encumbrances 
imposed by an insufficiently flexible international 
financial architecture, my country continues to make 
significant strides in our people-centred approach 
to development and poverty alleviation. This past 
June, Saint Vincent and the Grenadines was one of 
18 countries recognized by the Food and Agriculture 
Organization of the United Nations (FAO) for having 
achieved the part of Millennium Development Goal 1 on 
halving the proportion of hungry people by 2015 — and 
we have reduced it to below 5 per cent — and the more 
stringent World Food Summit goal of halving the 
absolute number of hungry people by 2015.

For a small, vulnerable country to achieve this task 
ahead of schedule and in the midst of this debilitating 
global economic and financial crisis is truly outstanding. 
We have done so while maintaining and advancing 
good governance, individual liberties and democracy 
in accordance with global best practices.

But the ambitions of my Government are far greater 
than Goal 1 of the MDGs. Having more than halved 
hunger, we have now set our sights on the elimination of 
hunger altogether: to achieve zero hunger. We hope that 
the United Nations and the international community 
can partner with us effectively in fulfilling that historic 
ambition. Our policy goal of ensuring that no man, 
woman or child goes to bed hungry will have its own 
positive knock-on effects on poverty reduction, health 
and arresting the spread of chronic non-communicable 



diseases — which itself should also be of central 
importance to our post-2015 development agenda.

As the Assembly is well aware, the roots of 
underdevelopment and exploitation extend much 
deeper than the recent abandonment of MDG Goal 8 
by the bulk of developed countries. I arrived at this 
year’s general debate from the Caribbean’s first-ever 
regional conference on reparations for native genocide 
and slavery, which was held in Saint Vincent and 
the Grenadines. That stirring and uplifting regional 
conference was the first step in the Caribbean’s 
quest to address and redress a psychic, historical, 
socioeconomic and developmental wound that is, for 
the Caribbean Community (CARICOM), 14 nations 
wide and 400 years deep.

The genocidal oppression and suffering of my 
country’s indigenous Callinago, the Garifuna and 
enchained Africans have been rightly adjudged to 
have been a horrendous crime against humanity. 
Accordingly, the collective voice of our Caribbean 
civilization ought justly to ring out for reparations for 
native genocide and African slavery from the successor 
States of the European countries that committed 
organized State-sponsored native genocide and African 
enslavement. 

The awful legacy of those crimes against 
humanity — a legacy that exists today in the 
Caribbean — ought to be repaired for the developmental 
benefit of our Caribbean societies and all our 
peoples. The historic wrongs of native genocide and 
African slavery and their continuing contemporary 
consequences must be righted and repaired, in the 
interests of our people’s humanity. 

European nations must partner in a focused, special 
way with us to execute that repairing. The demand for 
reparations is therefore the responsibility not only of 
the descendants, in today’s Caribbean, of the Callinago, 
the Garifuna, the Amerindian and the African. It 
is undoubtedly an agenda for all of us to advance, 
promote, concretize and execute. The European nations 
that engaged in conquest, settlement, genocide and 
slavery in our Caribbean must provide the resources 
required to repair the contemporary legacy of those 
historic wrongs. That is undoubtedly a special pillar in 
the post-2015 development agenda.

That repairing of the mind, of collective memory, of 
our economies and of our societies is part and parcel of 
the rebirth, the redemption and the further ennoblement 
of our Caribbean, our indigenous populations, our 
African descendants and, indeed, of Africa. I say to the 
Assembly that the struggle for reparations represents, 
immediately, a defining issue for our Caribbean in the 
twenty-first century. It promises to make both Europe 
and the Caribbean more free, more human and more 
good-neighbourly. CARICOM recently decided, quite 
rightly, to place the quest for reparations at the centre 
of its development agenda.

I am also compelled to speak today on a 
contemporary injustice that is entirely within the 
capacity of the Assembly to address. In 2010, negligent, 
or even reckless, United Nations peacekeepers 
contaminated a Haitian drinking water supply, which 
led to an outbreak of cholera that killed 8,000 innocent 
Haitians and infected 600,000 others. There is no 
longer any scientific dispute that the United Nations is 
responsible for the outbreak, as has been conclusively 
established in the relevant reports. Prior to the United 
Nations negligence, Haiti had not seen a single case of 
cholera in 150 years. There are more cholera-infected 
persons in Haiti today than in the rest of the world.

I continue to be deeply disturbed by the callous 
disregard of the United Nations of the suffering it has 
wrought in a fellow CARICOM country, and by the 
shameful and legalistic avoidance of what is a clear 
moral responsibility on the part of the United Nations. 
Accordingly, I call on Secretary-General Ban Ki-moon 
to acknowledge unambiguously, and apologize for, 
the Organization’s role in that tragedy and to take 
immediate steps to compensate the victims and their 
families. Anything less will further undermine the 
moral authority and credibility of this institution.

Sixty-eight years ago, our predecessors conceived 
of a grand experiment, a commitment to bind the 
world together in a collective quest for peace, justice 
and development. Over time, we have established a 
body of rules, laws and expectations that add flesh 
to the principles that undergird the Charter of the 
United Nations. Now, we are engaged — explicitly 
and indirectly, willingly and reluctantly — in a 
reassessment of that grand commitment. Today, the 
actions of a small subset of powerful nations shake the 
very foundations upon which the Assembly was built 
and threaten to bring the temple down upon the heads 
of those of us who still subscribe to the original tenets 
of our institution.

Properly conceived and universally adhered to, 
international law is the bulwark against impunity, 



unilateralism, and Great Power triumphalism. Today, 
there are those in the Assembly who hold a curious view 
of international law, as something that must be imposed 
against others but which has limited applicability 
to themselves. To some in the Assembly it seems 
appropriate to disregard international law in the very 
enforcement of their distorted view of international law. 
Clearly, such conduct is unacceptable, for the simple 
reason that it threatens the continued legitimacy of our 
entire multilateral system.

Small, vulnerable States, by definition and 
necessity, are those most reliant upon an enforceable 
body of equitable international law within an effective 
system of multilateral diplomacy. It is no surprise, 
therefore, that small States like my own have emerged 
as some of the strongest defenders of multilateralism, 
sovereignty, diplomacy and the rule of law. We view 
it as our responsibility to sound the alarm when this 
institution threatens to depart from the founding 
principles that bind us together.

According to basic reason and historical experience, 
no nation is intrinsically superior to another and no 
people are innately better than nothers. To be sure, there 
are cultural and social differences, but being different 
does not imply a condition of being better or worse. 
One nation may be more powerful than another, but 
that circumstance should never permit the powerful to 
ascribe arrogantly to themselves, in laughable vanity, 
the doctrine of exceptionalism. Inevitably, that vain 
ascription swiftly degenerates into an embrace of the 
damning path of the rightness of unilateral force, rather 
than an uplifting multilateral force of rightness.

Flagrant examples of a continuing disregard for 
international law abound. Surely, it diminishes a 
great nation such as the United States of America to 
continue with what I consider to be a myopic vendetta 
against Cuba by way of an illegal, outdated and hurtful 
economic blockade and the absurd declaration that 
Cuba is a sponsor of terrorism. All right-thinking 
persons across the world justly demand that the United 
States end the economic blockade against Cuba and 
remove its name from the unilaterally drawn up list 
of States that allegedly sponsor terrorism. It makes 
no sense whatsoever for international law to become a 
prisoner of domestic politics and the vain glories of a 
Great Power. 

Similarly, the plight of the Palestinian people is 
being sacrificed on the altar of political expediency, with 
a disregard for the opinions of almost all of humankind. 
The issue certainly entails enormous complexities but, 
unless it is resolved satisfactorily, sustainable peace 
in the Middle East will remain unattainable. Saint 
Vincent and the Grenadines hopes that current moves 
towards serious negotiations will bear fruit in line with 
the principles and mandates that have been spelled out 
repeatedly in various United Nations resolutions.

At the same time, Saint Vincent and the Grenadines 
is very impressed by the efforts of the President of 
the United States to embrace diplomacy rather than 
military intervention in pursuit of a political settlement 
in Syria. The Syrian community in my country, rightly 
and anxiously, looks forward to peace in its troubled 
homeland. Only the extremists will benefit from a 
prolonged civil war. Still, peace cannot be sought 
reasonably when a precondition of regime change 
is advanced. All sides in the conflict must make real 
compromises in the interests of the Syrian people as a 
whole.

There is one emerging issue of consequence that 
needs to be addressed. It concerns the deeply disturbing 
recent reports of the widespread and unrestrained 
spying that has allegedly been conducted by the United 
States of America against a number of countries, 
including its staunchest allies. Indeed, there are reports 
that the practice of such electronic espionage is rife, 
even within the halls and offices of the United Nations. 
We strongly reject such activity as illegal, a violation 
of diplomatic conventions and an affront to the comity 
of nations. Saint Vincent and the Grenadines believes 
the agenda for appropriate corrective action in that 
regard, as outlined earlier this week by the President 
of Brazil, to be fair, reasonable and achievable by the 
international community.

As we continue our collective journey in the quest 
for greater and lasting global peace, we are reminded 
that wars do not erupt only between countries, but also 
within them. We also know that some of the highest 
numbers of violent deaths occur in countries that are 
apparently at peace. 

This year, the international community has 
recognized that genuine and lasting peace between and 
within nations, cities and villages cannot occur in an 
environment that allows an unregulated trade in small 
arms and light weapons. The Arms Trade Treaty, which 
Saint Vincent and the Grenadines signed on the very 
first day that it opened for signature, is far weaker than 
we would have liked. Nonetheless, we consider it to be 
an important first step in regulating the illicit flow of 



small arms and light weapons worldwide, particularly 
into the Caribbean region, where the tide of guns is 
often accompanied by torrents of narcotics as they 
make their way to markets in other countries.

I am deeply disappointed at the international 
community’s endless, rudderless and seemingly 
vacuous negotiations on climate change. Our failure 
to achieve meaningful progress on this matter of 
existential urgency is inexcusable. Vulnerable countries 
like Saint Vincent and the Grenadines are on the front 
line of climate change and are already bearing the brunt 
of the increasing fallout of global warming. Meanwhile, 
the major emitters and historical polluters pay callously 
insincere lip service to our plight. For them, combating 
climate change is a question of dollars and cents, not 
life and death. They are only too happy to see the 
multilateral process fail, so that they can retreat into 
ineffectual and painless national commitments. But 
those stubborn obstacles to progress must no longer 
be allowed to stand in the way of the survival and 
development of vast swaths of our planet.

I applaud the initiative of the Secretary-General 
to convene a high-level event on climate change in the 
hope that such a meeting will give our meandering 
negotiations impetus and direction. The post-2015 
development agenda will not survive global warming 
if it goes unchecked. It is also high time for genuine 
negotiations in good faith and for meaningful resources 
to assist in mitigating and adapting to the effects of 
climate change.

In conclusion, I would like to recall that the Charter 
of the United Nations begins with the phrase “We the 
peoples of the United Nations.” It is not “We the rich 
peoples”, nor “We the militarily powerful peoples” 
nor “We the peoples of large countries”; but “We the 
peoples” — of the entire world, the whole membership 
of this institution. The United Nations does not exist 
to confer benefits to select groups, but to secure peace 
and development for all. If we are to set the stage for 
the future of development, that stage must be inclusive 
so that all nations and peoples have a significant part to 
play and a stake in the outcomes. Let us make ourselves 
worthy successors of the ennobling, humanizing vision 
of our venerated founding fathers and mothers. 

I shall be saying this ages and ages hence: two 
roads diverge in the woods, and I have chosen the one 
less travelled by, and that has made all the difference. 
